   Case: 1:18-cv-03335 Document #: 107 Filed: 01/22/21 Page 1 of 2 PageID #:1111




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ARIEL GOMEZ                                          )
                                                     )
                                      Plaintiff,     )
                                                     )       Case No. 18 CV 03335
                                                     )
               vs.                                   )       Hon. Charles P. Kocoras
                                                     )       Magistrate Michael T. Mason
                                                     )
REYNALDO GUEVARA, et. al.                            )
                                                     )
                              Defendants.            )

                     DEFENDANT CITY OF CHICAGO’S UNOPPOSED
                      MOTION TO EXTEND BRIEFING SCHEDULE

       Defendant, City of Chicago, by and through its undersigned attorneys, requests an

extension of the December 4, 2020 briefing schedule and in support thereof, states:

       1.      On December 4, 2020, this Honorable Court entered a briefing schedule on

Plaintiff’s Motion to Compel and Defendant City’s Second Motion to Bifurcate Plaintiff’s Monell

Claims and Stay Monell Discovery. Dkt. 103.

       2.      Pursuant to this schedule, the Parties are to file their respective Reply briefs on

January 22, 2021. Dkt. 103

       3.      Due to an unexpected scheduling conflict, the City needs a short extension of time

to file its Reply Brief, up to and including Monday, January 25, 2021.

       4.      Counsel for the City has conferred with counsel for Plaintiff, who has no objection

to this request. In addition, the City does not object to Plaintiff receiving the same extension to

file his Reply in Further Support of his Motion to Compel.

       WHEREFORE, Defendant City of Chicago, requests this Honorable Court extend the

December 4, 2020 briefing schedule and grant the Parties until January 25, 2021 to file their
   Case: 1:18-cv-03335 Document #: 107 Filed: 01/22/21 Page 2 of 2 PageID #:1112




respective Reply briefs and for any other relief as this Court deems just and reasonable.

 Dated: January 22, 2021                             Respectfully submitted,

                                                     CELIA MEZA

                                                     Acting Corporation Counsel for the City of
                                                     Chicago

                                                     By:      /s/ Theresa Berousek Carney
                                                              One of its attorneys
 Eileen E. Rosen
 Catherine M. Barber
 Theresa Berousek Carney
 Austin G. Rahe
 Special Assistant Corporation Counsel
 Rock Fusco & Connelly, LLC
 321 N. Clark Street, Suite 2200
 Chicago, Illinois 60654
 312.494.1000
 tcarney@rfclaw.com




                                                 2
